— In a proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of Green Haven Correctional Facility that petitioner was guilty of unauthorized use of a telephone, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Nicolai, J.), dated May 20, 1983, which dismissed the proceeding. The appeal brings up for review an order of the same court, dated December 21, 1983, which denied his motion for renewal.
Appeal dismissed, without costs or disbursements, and judgment and order vacated. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
Upon a de novo review of the record (see, Matter of Perez v Wilmot, 111 AD2d 757), we find that there is substantial evidence in the record to support the challenged determination. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.